Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about August 22, 2001, which denied defendant commercial tenant’s motion for summary judgment declaring its right to make certain alterations to its premises located on the ground floor of a building owned and managed by plaintiffs, unanimously affirmed, with costs.
Defendant’s claim that plaintiffs consented to the proposed alterations was properly rejected for lack of evidentiary support. To the extent that the motion raised an issue as to whether the exterior ground floor windows that defendant wishes to alter, and which front the building’s residential lobby, *275are within the demised premises or part of the building’s common elements, defendant failed to establish its right to summary judgment (CPLR 3212 [b], Eg])- Concur — Andrias, J.P., Buckley, Sullivan, Ellerin and Lemer, JJ.